ICJ_171_ArbitralAward1899_GUY_VEN_2022-06-13_ORD_01_NA_00_EN.txt.                                  INTERNATIONAL COURT OF JUSTICE



                                                  YEAR 2022
   2022
  13 June
General List
  No. 171
                                                 13 June 2022



                                 ARBITRAL AWARD OF 3 OCTOBER 1899

                                        (GUYANA v. VENEZUELA)



                                                    ORDER



     Present:   President DONOGHUE; Vice-President GEVORGIAN; Judges TOMKA, ABRAHAM,
                BENNOUNA, YUSUF, XUE, SEBUTINDE, BHANDARI, ROBINSON, SALAM, IWASAWA,
                NOLTE; Judge ad hoc WOLFRUM; Registrar GAUTIER.


           The International Court of Justice,

           Composed as above,

           After deliberation,

            Having regard to Article 48 of the Statute of the Court and to Article 79bis, paragraphs 1 and 3,
     of the Rules of Court,

           Having regard to the Application filed in the Registry of the Court on 29 March 2018, whereby
     the Government of the Co-operative Republic of Guyana (hereinafter “Guyana”) instituted
     proceedings against the Bolivarian Republic of Venezuela (hereinafter “Venezuela”) with respect to
     a dispute concerning “the legal validity and binding effect of the Award regarding the Boundary
     between the Colony of British Guiana and the United States of Venezuela, of 3 October 1899”,

            Having regard to the Order dated 19 June 2018, by which the Court held, pursuant to
     Article 79, paragraph 2, of the Rules of Court of 14 April 1978 as amended on 1 February 2001, that,
     taking into account that Venezuela had informed the Court that in its view the Court manifestly

                                                 -2-

lacked jurisdiction to hear the case and that it had decided not to take part in the proceedings, it was
necessary first of all to resolve the question of its jurisdiction, and that this question should
accordingly be separately determined before any proceedings on the merits, and fixed 19 November
2018 and 18 April 2019 as the respective time-limits for the filing of a Memorial by Guyana and a
Counter-Memorial by Venezuela on the question of jurisdiction, while expressly preserving the
possibility for Venezuela of availing itself of its procedural rights as a Party to the case,

     Having regard to the Memorial of Guyana on the question of the jurisdiction of the Court,
which was filed within the time-limit thus fixed,

     Having regard to the fact that Venezuela did not file a Counter-Memorial, but that on
28 November 2019, it submitted to the Court a document entitled “Memorandum of the Bolivarian
Republic of Venezuela on the Application filed before the International Court of Justice by the
Cooperative Republic of Guyana on March 29th, 2018”,

      Having regard to a letter dated 10 February 2020, whereby Venezuela indicated that it did not
intend to attend the oral proceedings on the question of the jurisdiction of the Court,

     Having regard to a public hearing held on 30 June 2020, at which Guyana presented its oral
arguments and submissions on the question of the jurisdiction of the Court,

       Having regard to the Judgment dated 18 December 2020, whereby the Court found that it had
jurisdiction to entertain the Application filed by Guyana on 29 March 2018 in so far as it concerns
the validity of the Arbitral Award of 3 October 1899 and the related question of the definitive
settlement of the land boundary dispute between Guyana and Venezuela,

     Having regard to the Order of 8 March 2021, whereby the Court fixed 8 March 2022 and
8 March 2023 as the respective time-limits for the filing of the Memorial of Guyana and the
Counter-Memorial of Venezuela on the merits,

      Having regard to the Memorial of Guyana filed within the time-limit thus fixed,

      Having regard to a letter dated 6 June 2022, whereby H.E. Ms Delcy Eloína Rodríguez
Gómez, Executive Vice President of the Bolivarian Republic of Venezuela, informed the Court that
the Venezuelan Government had appointed H.E. Mr. Samuel Reinaldo Moncada Acosta, Permanent
Representative of the Bolivarian Republic of Venezuela to the United Nations, as Agent and
H.E. Mr. Félix Plasencia González, Former People’s Power Minister for Foreign Affairs of the
Bolivarian Republic of Venezuela, and Ms Elsie Rosales García, Professor at the Universidad
Central de Venezuela, as Co-Agents for purposes of the case;

       Whereas, on 7 June 2022, Venezuela filed preliminary objections to the admissibility of the
Application, and whereas an original of those preliminary objections was immediately transmitted to
the other Party;

      Whereas, accordingly, by virtue of Article 79bis, paragraph 3, of the Rules of Court, the
proceedings on the merits are suspended and a time-limit has to be fixed for the presentation by the
other Party of a written statement of its observations and submissions on the preliminary objections;

      Taking account of Practice Direction V, pursuant to which the time-limit for the presentation
of such a written statement shall generally not exceed four months from the date of the filing of the
preliminary objections,

                                               -3-

       Fixes 7 October 2022 as the time-limit within which the Co-operative Republic of Guyana
may present a written statement of its observations and submissions on the preliminary objections
raised by the Bolivarian Republic of Venezuela; and

      Reserves the subsequent procedure for further decision.



      Done in English and in French, the English text being authoritative, at the Peace Palace,
The Hague, this thirteenth day of June, two thousand and twenty-two, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to the Government of the
Co-operative Republic of Guyana and the Government of the Bolivarian Republic of Venezuela,
respectively.




                                                          (Signed)   Joan E. DONOGHUE,
                                                                          President.




                                                          (Signed)   Philippe GAUTIER,
                                                                          Registrar.



                                          ___________

